Citation Nr: 0004859	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to December 
1979, and from March 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 1999, the Board remanded 
this case for additional development. 


FINDINGS OF FACT

1.  Pes planus was noted at the time of the veteran's entry 
into service.

2.  The veteran's pes planus did not increase in severity 
during his active military service. 


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In its April 1999 remand, the Board determined that the 
veteran's claim was well-grounded.  38 U.S.C.A. § 5107(a).  
In order to comply with the duty to assist the veteran, the 
Board remanded the case for additional development.  In part, 
the Board directed the RO to contact Bruce A. Mittleman, 
M.D., the private physician who authored a July 1995 note 
stating that he had treated the veteran in 1982 and 1994.  
The RO was to request that Dr. Mittleman submit his treatment 
records.  In May 1999, the RO sent the veteran a letter 
requesting that he sign and return a waiver permitting Dr. 
Mittleman to release the veteran's records to VA.  No 
response was received from the veteran.  The RO was further 
directed to schedule the veteran for another VA examination.  
The veteran did not attend his scheduled examination in July 
1999.  In August 1999, the RO notified the veteran that he 
had missed the examination, and requested that he contact the 
RO in order to reschedule another one.  In addition, the RO 
notified the veteran of the possible consequences if he did 
not attend a scheduled examination.  Both the May and August 
1999 letters were sent to the veteran's most recent address 
of record.  No response was received from the veteran, and 
the August 1999 letter was returned in the mail.  In 
September 1999, the veteran's representative reported that it 
did not have an alternative address for the veteran.  In 
January 1999, the RO attempted to contact the veteran by 
telephone but the number provided by the veteran in November 
1996 had been disconnected.

The Board notes that although VA has a duty to assist the 
veteran, this duty is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, under 
38 C.F.R. § 3.326(a) (1999), individuals are required to 
report for any scheduled examination.  Evidence showing the 
current existence of pes planus might have been obtained from 
either Dr. Mittleman's treatment records, or from the 
recently scheduled VA examination.  VA, however, has not been 
able to avail itself of this evidence due to the veteran's 
failure to submit a medical waiver form, and failure to 
attend the scheduled examination.  The Board must therefore 
analyze the veteran's claim on the evidence currently 
associated with the claims file, in accordance with 38 C.F.R. 
§ 3.655(b).

The report of the veteran's entrance examination in March 
1979 shows that pes planus, level two, was noted on clinical 
examination.  Accordingly, the Board finds that pes planus 
preexisted the veteran's entry into service.  See generally 
38 C.F.R. § 3.304(b).  A preexisting disorder will be 
considered to have been aggravated by service when there is 
an increase in disability during such service.  38 C.F.R. 
§ 3.306(a).  Therefore, the Board must consider whether there 
was an increase in the pes planus disability during service. 

Looking to the service medical records, the Board notes that 
examination conducted in October 1979, two months after 
enlistment, revealed no abnormality of the feet, and the 
veteran denied any history of foot trouble.  The service 
medical records for the veteran's second period of service do 
not contain an entrance examination report.  The report from 
a routine physical examination, conducted in September 1981, 
six months after entry into service, indicates no abnormality 
of the feet.  Treatment records from November 1981 include a 
clinical note of bilateral pes planus.  The veteran was 
referred to podiatry.  It was noted that the veteran 
complained of pain in the arch area for the past month, and 
that arch supports had provided no benefit.  The assessment 
was plantar fascial strain.  The veteran was prescribed 
custom arch supports and was placed on a physical profile for 
one month mandating that he not run in combat boots, but that 
he use running shoes instead.  The veteran reported a history 
of foot trouble at his March 1982 separation examination, but 
his feet were clinically evaluated as normal.   

In July 1995, Dr. Mittleman submitted a brief statement 
concerning his treatment of the veteran.  He said that he had 
treated the veteran for flat feet on two occasions in 1982, 
and that the veteran had returned to see him in September 
1994 complaining of sore feet.  He said that he took X-rays 
of the veteran's feet on that occasion, but that the veteran 
had never returned for additional treatment.  As noted above, 
attempts to obtain Dr. Mittleman's treatment records have 
proved unsuccessful.  

A general VA examination was conducted in May 1996.  The 
examiner reported that the veteran was able to ambulate well, 
there was no deformity, soreness or swelling in the feet, and 
range of motion was normal.  The diagnosis was history of 
flat feet.  

After reviewing the evidence of record, the Board is unable 
to find any basis for concluding that the veteran's pes 
planus was aggravated by his military service.  Service 
medical records do not show any foot problems until late 1981 
which required arch supports and a one-month physical 
profile.  However, no further problems were noted, and the 
veteran's feet were clinically evaluated as normal on 
discharge examination in March 1982. 

It should be noted here that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  The veteran's 
service medical records document a flare-up in late 1981, but 
the problem had resolved by March 1982.  While a private 
physician may have treated the veteran on two occasions in 
1982, even assuming that such treatment was after the 
veteran's discharge from service, there is no persuasive 
evidence showing an increase in the underlying severity of 
the preexisting pes planus.  In sum, the preponderance of the 
evidence is against the veteran's claim. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In closing, the Board observes that it is not even clear from 
the record whether the veteran currently suffers from 
bilateral pes planus. 



ORDER

The appeal is denied.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

